UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Main Street North Minot, North Dakota58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of September 30, 2012, there were 14,455,943 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets - September 30, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended September 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Operations - Nine Months Ended September 30, 2012 and 2011 6 Unaudited Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2012 and 2011 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2012 and 2011) Income taxes receivable - Deferred tax asset – current Prepaids Total current assets $ $ PROPERTY AND EQUIPMENT $ $ Property and equipment Less accumulated depreciation ) ) Net property and equipment $ $ OTHER ASSETS Goodwill $ $ Severance escrow Deferred tax asset Other assets (net of accumulated amortization of $214,444 for 2012 and 2011) Total other assets $ $ TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) September 30, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Other current liabilities Current portion of long-term liabilities Total current liabilities $ $ LONG-TERM LIABILITIES Promissory note Other long-term liabilities - Total long-term liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 14,455,943 and 14,455,943 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, OPERATING REVENUES Fee income $ $ Commissions Interest and other income Total revenue $ $ OPERATING EXPENSES Compensation and benefits $ $ Commission expense General and administrative expenses Depreciation and amortization Total operating expenses $ $ OPERATING INCOME (LOSS) $ $ ) OTHER INCOME (EXPENSES) Interest expense $ ) $ ) INCOME (LOSS) OF CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE ) INCOME TAX BENEFIT (EXPENSE) $ ) $ ) NET INCOME BEFORE DISCONTINUED OPERATIONS ) DISCONTINUED OPERATIONS $ $ Loss on sale of mutual fund segment - ) NET INCOME (LOSS) $ $ ) NET LOSS OF CONTINUING OPERATIONS PER COMMON SHARE: Basic $ $ ) Diluted $ $ ) SHARES USED IN COMPUTING NET INCOME OF CONTINUING OPERATIONS PER COMMON SHARE: Basic Diluted NET INCOME PER COMMON SHARE: Basic $ $ ) Diluted $ $ ) SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended September 30, OPERATING REVENUES Fee income $ $ Commissions Interest and other income Total revenue $ $ OPERATING EXPENSES Compensation and benefits $ $ Commission expense General and administrative expenses Depreciation and amortization Goodwill impairment - Total operating expenses $ $ OPERATING INCOME (LOSS) $ ) $ OTHER INCOME (EXPENSES) Interest expense $ ) $ ) Gain on payoff of convertible promissory note - INCOME(LOSS)FROM CONTINUING OPERATIONS BEFORE INCOME TAX EXPENSE $ ) $ INCOME TAX BENEFIT (EXPENSE) ) ) NET INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS $ ) $ DISCONTINUED OPERATIONS Loss on sale of mutual fund segment - ) NET INCOME (LOSS) $ ) $ NET LOSSOF CONTINUING OPERATIONS PER COMMON SHARE: Basic $ ) $ Diluted $ ) $ SHARES USED IN COMPUTING NET INCOME OF CONTINUING OPERATIONS PER COMMON SHARE: Basic Diluted NET INCOME PER COMMON SHARE: Basic $ ) $ Diluted $ ) $ SHARES USED IN COMPUTING NET PER COMMON SHARE: Basic Diluted SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENT 6 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Goodwill Impairment - Loss on disposal of discontinued operations - Loss on sale of building - Deferred tax (benefit)/expense (Increase) decrease in: Accounts receivable ) Income taxes receivable Prepaids & Other ) Increase (decrease) in: Accounts payable ) Commissions payable ) Other liabilities Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment $ ) $ ) Proceeds from sale of building - Long-term receivable - Net cash provided by (used in)investing activities $ $ ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long-term liability - ) Reduction of notes payable ) ) Prepayment of convertible promissory note - ) Repayment of promissory note - Preferred dividends paid - ) Net cash used in financing activities $ ) $ ) NET INCREASE (DECREASE)IN CASH AND CASH EQUIVALENTS $ $ ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR $ CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ RECONCILIATION OF CASH AND CASH EQUIVALENTS Cash $ $ Severance escrow Net Cash $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Preferred stock dividends declared - Decrease in long-term receivable - Decrease in goodwill - Decrease in other long-term liabilities - SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2012 and 2011 NOTE 1 - BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of Capital Financial Holdings, Inc., a North Dakota corporation, and its subsidiary (collectively, the "Company"), included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in the Annual Report on Form 10-K for the year ended December 31, 2011, of Capital Financial Holdings, Inc., as filed with the SEC.The condensed consolidated balance sheet at December 31, 2011, contained herein, was derived from audited financial statements, but does not include all disclosures included in the Form 10-K and applicable under accounting principles generally accepted in the United States of America.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America, but not required for interim reporting purposes, have been condensed or omitted. In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments (which are of a normal, recurring nature) necessary for a fair presentation of the financial statements.The results of operations for the three and nine months ended September 30, 2012, are not necessarily indicative of operating results for the entire year. NOTE 2 – RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS A summary of our significant accounting policies is included in Note 1 on pages 11 of our 2011 Form 10-K. The Company adopted Financial Accounting Standard Board “FASB”Accounting Standards Codification “ASC” 220-10, Comprehensive Income. ASC 220-10 establishes standards for the reporting and presentation of comprehensive income in the financial statements and requires the reporting of comprehensive income either in a single continuous financial statement or in two separate but consecutive financial statements. ASC 220-10 eliminates the option of reporting components of other comprehensive income as part of the statement of changes in stockholder’s equity. Since the Company has no items of other comprehensive income at this time or in prior periods presented within these condensed consolidated financial statements, the Company is not required to report other comprehensive income or comprehensive income. Therefore the adoption of ASC 220 did not have an effect on the Company’s condensed consolidated financial statements. The Company adopted ASC 820-10, Fair Value Measurements and Disclosures, for nonfinancial assets and liabilities that are not recognized or disclosed at fair value in the financial statements on a recurring basis.The adoption of ASC 820-10 did not have a material impact on the Company’s condensed consolidated financial statements. NOTE 3 - RECLASSIFICATION Certain amounts in the 2011 condensed consolidated financial statements have been reclassified to conform to the 2012 presentation.These reclassifications had no effect on the Company’s net income (loss). NOTE 4 - INCOME TAXES The Company has completed various acquisitions in prior years, which have been classified as goodwill at the time of acquisition.The Company amortizes certain goodwill for tax purposes. The Company tests goodwill for impairment annually for book purposes, during the second quarter of each fiscal year.The annual test is done at the reporting unit level using a fair value approach, in accordance with the FASB accounting and reporting standards.Deferred tax assets or deferred tax liabilities may result from these timing differences. The Company has adopted accounting and reporting standards for share-based payment (See Note 7 – Stock Warrants, Stock Splits, and Stock Options.)As a result, the Company expenses stock-based employee compensation for book purposes on the grant date, but does not expense them for tax purposes until such options are exercised.Deferred tax assets are a result of these timing differences. 8 NOTE 5 - BUSINESS ACQUISITIONS On March 7, 2007, the Company acquired certain assets of United Heritage Financial Services, Inc. (UHFS), a wholly owned subsidiary of United Heritage Financial Group, Inc., of Meridian, Idaho. UHFS had approximately 120 independent registered representatives who became part of Capital Financial Services, Inc. (CFS), the retail brokerage division of the Company. Pursuant to the agreement, in exchange for receipt of the assets of UHFS set forth above, the Company agreed to issue 500,000 restricted CFH shares and pay a deferred cash earn out payment totaling a maximum of $900,000, to be paid in 21 quarterly installments. As of June 30, 2012, the Company had made twenty-one quarterly installment payments. There is no longer a liability relating to this acquisition as of June 30, 2012. Due to the goodwill impairment charge that was recorded on December 31, 2010 and March 31, 2012(See Note 6-Goodwill), as of September 30, 2012 the total goodwill recorded relating to this acquisition was $476,631. NOTE 6 - GOODWILL The changes in the carrying amount of goodwill for the nine months ended September 30, 2012, are as follows: Balance as of January 1, 2011 $ Impairment loss on goodwill ) Goodwill acquisition price adjustment during the period (See Note 5) ) Balance as of September 30, 2012 $ The Company’s goodwill represents the excess of purchase prices over the fair value of the identifiable net assets of previously acquired broker/dealer businesses.The goodwill is not amortized; instead it is tested for impairment annually or more frequently if the fair value of a reporting unit is below its carrying value. Absent any impairment indicators, the Company performs its annual goodwill impairment testing as of June 30 of each year. The Company’s policy is to test goodwill for impairment using a fair value approach at the reporting unit level.The Company performs its goodwill impairment test in two steps.Step one compares the fair value of the reporting unit to its carrying value, including goodwill.If the fair value of the unit determined in step one is lower than its carrying value, the Company proceeds to step two, which then compares the carrying value of goodwill to its implied fair value.Any excess of carrying value of goodwill over its implied fair value at a reporting unit is recorded as impairment. The valuation methodology the Company utilizes in testing the Company’s goodwill for impairment is based on the income approach.The income approach is based on a discounted cash flow methodology in which expected future net cash flows are discounted to present value, using a discounted rate that compensates for the risk in attaining the projected cash flows.This approach is dependent upon a number of significant management estimates about future performance including but not limited to, market performance, income taxes, capital spending and working capital changes. The Company tests goodwill for impairment annually during the second quarter of each fiscal year.If an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying value, goodwill will be evaluated for impairment between annual tests. The Company completed a two-step test which showed that the Company’s reporting unit’s fair market value was more then its carrying value, therefore, there was no impairment recorded during the second quarter or third quarter. Based on the analysis performed, the Company’s reporting unit’s fair market value of $3.07 million is less than its carrying value of $3.39 million. Therefore, impairment of $314,531 was indicated, and the Company proceeded to the second step of the testing process and determined that the Company would record goodwill impairment of $314,531 during the 1Q of 2012 to reduce the carrying value of goodwill to its implied fair value. Losses of $314,531 represent an impairment charge related to the goodwill attributable to the Broker-Dealer segment. 9 NOTE 7 - STOCK WARRANTS, STOCK SPLITS, AND STOCK OPTIONS The Company measures and records compensation expense for all share-based payment awards made to employees and directors, including employee stock options, based on estimated fair values.There were no compensation costs or deferred tax benefits recognized for stock-based compensation awards for the nine months ended September, 2012 and 2011. Option activity for the twelve months ended December 31, 2011 and the nine months ended September 30, 2012 was as follows: Number of Options Weighted Average Exercise Price per Share Weighted Average Grant Date Fair Value Aggregate Intrinsic Value Outstanding on January 1, 2011 $ $ $
